TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00033-CV



                                    Richard Velsor, Appellant

                                                  v.

                                       Claire Elko, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-FM-11-001152, HONORABLE GUS STRAUSS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Richard Velsor filed a notice of appeal from the trial court’s order in a suit

to modify the parent-child relationship that was signed on August 27, 2014. In two issues on appeal,

Velsor contends that (1) the evidence is insufficient to support the trial court’s decision to appoint

appellee Claire Elko as the sole managing conservator of the couple’s child, J.V., and (2) the

evidence is insufficient to support the trial court’s award to Elko of $300 per month in child support

and $1,500 in attorney’s fees.

               After Velsor filed his appellate brief, Elko’s counsel informed this Court by letter that

the parties had resolved their dispute. Although neither party has filed a copy of a written settlement

agreement, a supplemental clerk’s record reveals that on October 8, 2015, the trial court signed a

modified order establishing the parent-child relationship. The modified order provides that “all

orders in the final order entitled ‘Order in Suit to Modify Parent-Child Relationship’ rendered on
April 17, 2013, and signed on August 27, 2014, . . . are no longer in force and effect.” The modified

order also states that its terms have been agreed to by the parties and is signed by Velsor and Elko

along with their attorneys.

                We may not decide a case that has become moot during the pendency of the litigation.

Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012). “A case becomes moot when: (1) it

appears that one seeks to obtain a judgment on some controversy, when in reality none exists; or

(2) when one seeks a judgment on some matter which, when rendered for any reason, cannot have

any practical legal effect on a then-existing controversy.” Bexar Metro. Water Dist. v. City of Bulverde,

234 S.W.3d 126, 131 (Tex. App.—Austin 2007, no pet.).

                The August 2014 order that is the subject of this appeal has, in effect, been vacated

by the trial court. In its modified order, the trial court has now appointed Velsor and Elko as joint

managing conservators and ordered the parties to each pay their own attorney’s fees and costs of

court. Although the modified order again requires Velsor to pay $300 per month in child support,

it appears that Velsor has now agreed to this term. Finally, despite several written inquiries from the

Clerk of this Court, Velsor has not responded to Elko’s assertion that the parties have fully settled this

dispute. Based on the record before us, we conclude that there is no longer a justiciable controversy

between the parties, and as such we dismiss this appeal as moot. See Tex. R. App. P. 43.2(f).



                                                 __________________________________________
                                                 Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed As Moot

Filed: April 19, 2016




                                                    2